Citation Nr: 1646929	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for facial skin condition.

4.  Entitlement to service connection for bilateral carpel tunnel syndrome.

5.  Entitlement to service connection for a psychiatric disorder, to include depression.

6.  Entitlement to service connection for bilateral heel spurs.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for residuals of a hysterectomy.  

9.  Entitlement to service connection for sinus disorder.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1989 to April 1990, March to July 2005, February to May 2012, and July to October 2012; it also appears that the Veteran has several other periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision and letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran submitted an April 2013 substantive appeal (VA Form 9) for the above-noted issues, in which she indicated that she did not want a hearing before the Board.  Following the issuance of a June 2013 supplemental statement of the case, the Veteran submitted a second substantive appeal in July 2013, in which she specifically requested a Board hearing at her local RO.  

On March 14, 2014, the AOJ certified the appeal to the Board on a Certification of Appeal (VA Form 8) which initially indicated that a hearing needed to be scheduled.  A closer look this form showed a notation of a mistake with initials and a VA employee checked "no" as to whether the Veteran requested a hearing.  This change on the VA Form 8 is not dated.  Furthermore, the AOJ issued the Veteran a letter that same date, indicating that she was in line to be scheduled for a hearing.  

A review of the record does not indicate that the Veteran has ever been scheduled for a hearing, nor does it appear that the Veteran has withdrawn her request for a hearing; if she has withdrawn her request for a hearing, VA regulations note that such a withdrawal must be in writing.  See 38 C.F.R. § 20.702 (2015).  Given that there is no written withdrawal of the request and the Veteran still appears to be waiting to be scheduled for a hearing, the Board must remand this case in order for the AOJ to schedule her for her requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge and notify her and her representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws her request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. Walker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

